UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MICHAEL EISENBERG,
Plaintiff,
Vv.

THE COUNTY OF WESTCHESTER, ; ORDER
WESTCHESTER COUNTY DEPARTMENT ;
OF CORRECTIONS, JOSEPH K. SPANO, In ; 21 CV 4507 (VB)
his capacity as Commissioner of the Westchester :
County Department of Corrections, SERGEANT
DEIGAN, JOHN DOES I-X, and JAHIV NILES,
Defendants.
no---- X

 

On June 4, 2021, defendants moved to dismiss the amended complaint. (Doc. #7).

Accordingly, it is hereby ORDERED that, by no later than June 14, 2021, plaintiff must
notify the Court by letter whether he (i) intends to file a second amended complaint in response
to the motion to dismiss, or (ii) will rely on the amended complaint that is the subject of the
motion to dismiss.

If plaintiff elects not to file a second amended complaint, the motion will proceed in the
regular course, and the Court is unlikely to grant plaintiff a further opportunity to amend to
address the purported deficiencies made apparent by the fully briefed arguments in defendants’
motion. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d
Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend has long been held
proper, such as undue delay, bad faith, dilatory motive, and futility”); accord F5 Capital v.
Pappas, 856 F.3d 61, 89-90 (2d Cir. 2017), The time to file opposing and reply papers shall be
governed by the Federal Rules of Civil Procedure and the Local Civil Rules, unless otherwise
ordered by the Court.

 

If plaintiff elects to file a second amended complaint, he must file the second amended
complaint by no later than 14 days after notifying the Court of his intent to do so. Within 21
days of such amendment, defendants may either: (i) file an answer to the second amended
complaint; or (ii) file a motion to dismiss the second amended complaint; or (iii) notify the Court
by letter that they are relying on the initially filed motion to dismiss.

Dated: June 7, 2021
White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

 

 
